Citation Nr: 0408381	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's schizoaffective disorder, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's cervical myositis, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral paravertebral myositis, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right knee patellar tendonitis, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1974 and from January 1991 to October 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied increased disability evaluations for the 
veteran's schizoaffective disorder, cervical myositis, 
lumbosacral paravertebral myositis, and right knee patellar 
tendonitis.  In February 1997, the RO increased the 
evaluation for the veteran's cervical myositis from 10 to 20 
percent.  In March 1999, the veteran was determined to be 
incompetent to handle his VA monetary benefits.  The 
appellant, who is the veteran's guardian, is represented in 
the instant appeal by Puerto Rico Public Advocate for 
Veterans Affairs.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  



REMAND

Initially, the Board observes that the veteran failed to 
report for a scheduled September 2001 VA examination for 
compensation purposes.  An April 2002 written statement from 
the appellant reflects that she was living in Florida.  VA 
communications to the appellant dated after 2001 have been 
sent to addresses in both Puerto Rico and Florida.  The RO 
should take appropriate action to ascertain the appellant's 
and/or the veteran's current address or addresses and 
schedule the veteran for a VA examination for compensation 
purposes to ascertain the current severity of his 
service-connected psychiatric, cervical spine, lumbosacral 
spine, and right knee disabilities.  The VA's statutory duty 
to assist the appellant includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The report of a September 1998 VA examination for 
compensation purposes indicates that the veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits.  Documentation of the veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
making the award is not of record.  The VA's duty to assist 
the appellant includes an obligation to obtain the records 
from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

A July 1998 written statement from Jose A. Juarbe, M.D., 
indicates that he was providing VA fee-basis treatment to the 
veteran.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the appellant's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the evaluation of the veteran's cervical 
myositis and lumbosacral paravertebral myositis have not been 
reviewed by the RO under the amended regulations.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then ascertain the 
appellant and the veteran's current 
address or addresses.  The RO should then 
contact the appellant and request that 
she provide information as to all 
treatment of the veteran's psychiatric, 
cervical spine, lumbosacral spine, and 
right knee disabilities after June 1993, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Jose A. Juarbe, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits, if any, and copies of all 
records developed in association with the 
award for incorporation into the record.

4.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after March 2000 be 
forwarded for incorporation into the 
record.  

5.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his schizoaffective disorder, cervical 
myositis, lumbosacral paravertebral 
myositis, and right knee patellar 
tendonitis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected cervical 
spine, lumbosacral spine, and right knee 
disabilities and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the cervical spine, lumbosacral 
spine, and right knee should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should specifically comment on 
the impact of the veteran's 
service-connected psychiatric and 
orthopedic disabilities upon his 
industrial activities and employability.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997), which requires VA to adjudicate 
the veteran's claims under the version of 
the regulations most favorable to him.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

6.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his schizoaffective 
disorder, cervical myositis, lumbar 
paravertebral myositis, and right knee 
patellar tendonitis with express 
consideration of the United States Court 
of Appeals for Veterans Claims' (Court) 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the appellant 
and her accredited representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


